Citation Nr: 1447704	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Patrick K. Maroney, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Huntington, West Virginia, RO. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file.   At the hearing, she submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

The issues pertaining to the lumbar spine have been recharacterized to comport with the evidence of record.

The issue of entitlement to an initial compensable rating for plantar fasciitis REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine and associated radiculopathy of the left lower extremity are related to her military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for degenerative disc disease of the lumbar spine and associated radiculopathy of the left lower extremity. 

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

As to a current disability, private and medical records show current degenerative disc disease of the lumbar spine and associated radiculopathy of the left lower extremity, which has required three surgeries since service.

As to an in-service incurrence of a disease or injury, service treatment records show that the Veteran complained of back pain during pregnancy.  The Veteran relates her back pain to the physical demands of her military occupational specialty.  As a light weight vehicle mechanic, the Veteran was constantly bending and lifting heavy automotive parts.

As to a nexus between the claimed in-service injury and the current disabilities, there are conflicting medical opinions.  In March 2009, a VA examiner opined that the 32-year old Veteran's degenerative disc disease was related to aging, not military service.  The rationale was that service treatment records only reveal a single clinical note reporting low back pain.  In September 2010, Dr. Guberman opined that the Veteran's current degenerative disc disease and associated radiculopathy are related to the bending, stooping, and lifting from awkward positions associated with her MOS.  The physician explained that the Veteran's disc disease is especially severe given her age.     

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence in favor of the claims is at least in equipoise with the evidence that weighs against the claims.  It follows that entitlement to service connection for degenerative disc disease of the lumbar spine and associated radiculopathy of the left lower extremity is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine is granted.


REMAND

The Veteran seeks an initial compensable rating for bilateral plantar fasciitis.  

In July 2013, the Veteran testified that the condition had worsened, requiring surgery, since her last VA examination in January 2009.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.  See VAOPGCPREC 11-95.
 
The Veteran also identified outstanding records pertaining to Social Security Administration (SSA) benefits that may be relevant to the appeal.  

Upon remand, these records, along with any outstanding VA treatment records,  must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2013); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's plantar fasciitis.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


